United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-60739
                         Summary Calendar


                            RICK SPRADLIN,

                       Plaintiff-Appellant,

                                versus

   ROBERT JOHNSON, Commissioner, Individually and Officially;
DAVID TURNER, Superintendent, Individually and Official Capacity;
    DON LEWIS, Lieutenant, Individually and Official Capacity,
              MISSISSIPPI DEPARTMENT OF CORRECTIONS,

                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:00-CV-324-Gu
                       --------------------

Before BARKSDALE, EMILO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rick Spradlin appeals from a judgment dismissing his civil

rights complaint after a trial and jury verdict in favor of the

sole remaining defendant.    Spradlin contended that the Mississippi

Department of Corrections (“MDOC”)and various supervisory officials

within the MDOC violated his Eighth Amendment rights by failing to

protect him from assaults from gang members.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-60739
                                    -2-

     Spradlin argues that the district court committed error in

pre-trial proceedings when it dismissed Commissioner Robert Johnson

and Superintendent David Turner.       The district court screened the

case pursuant to 28 U.S.C. § 1915(A) and conducted a hearing

pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), prior

to dismissing Johnson and Turner. Spradlin testified at the Spears

hearing that he intended to sue both Johnson and Turner in their

supervisory capacity. Spradlin’s Spears hearing testimony does not

indicate that Johnson and Turner were notified that Spradlin was

incarcerated under conditions imposing actual risk of substantial

impending harm and consciously and culpably refused to take steps

to prevent it from occurring.      See Neals v. Norwood, 59 F.3d 530,

533 (5th   Cir.    1995).    Spradlin’s     appellate   argument   that   he

notified Johnson and Turner of his concerns is unpersuasive. Thus,

the district court did not err when it dismissed Johnson and

Turner.

     Spradlin also argues that the evidence was insufficient to

support the jury verdict.      Spradlin failed to move for judgment as

a matter of law in the district court pursuant to Federal Rule of

Civil Procedure 50(a).       This issue is therefore reviewed only to

determine if any evidence exists to support the jury verdict; if

there is such evidence, the verdict will be upheld.              See United

States ex. rel. Wallace v. Flintco Inc., 143 F.3d 955, 962-63 (5th

Cir. 1998).       Evidence   adduced   at   trial,   including   the   trial

testimony of the defendant and the prison warden, supports the
                             No. 02-60739
                                  -3-

jury’s determination that Spradlin failed to prove his failure to

protect claim.

     Spradlin has failed to adequately brief any other issue.

Although this court applies less stringent standards to parties

proceeding pro se than to parties represented by counsel and

liberally construes briefs of pro se litigants, pro se parties must

still brief the issues and reasonably comply with the requirements

of FED. R. APP. P. 28.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1995).   FED. R. APP. P. 28(A)(9) requires that the brief contain an

argument, with “contentions and the reason for them, with citations

to the authorities and parts of the record on which the appellant

relies” and “for each issue, a concise statement of the applicable

standard of review.”     See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).   Spradlin’s brief lists issues for appellate review

other than the district court’s dismissal of Johnson and Turner and

his challenge to the sufficiency of the evidence, but Spradlin

fails to provide record citations, legal authority, and a coherent

argument for each issue.    Therefore, he has abandoned these issues

by failing to brief them adequately.

     The judgment of the district court is therefore AFFIRMED.